Citation Nr: 0921096	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to April 
1954.


This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

In May 2009, this appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not reflect that the Veteran's current 
bilateral hearing loss meets the criteria for consideration 
as a disability for VA purposes or that it is related to his 
active service.

2.  The Veteran's tinnitus is not related to his service or 
to any aspect thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.308, 3.309, 3.385 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss and tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are the result of acoustic trauma sustained in 
service.  Specifically, he asserts that his hearing loss and 
tinnitus are related to in-service duties as a radarman and 
as a result of exposure to noise associated with weapons 
training.  He asserts that he was not prescribed hearing 
protection in service.

The Veteran's service treatment records do not show clinical 
evidence of hearing loss at any time during active service.  
38 C.F.R. § 3.385 (2008).  Audiological examination on every 
occasion in service and on separation from service revealed 
15/15 whisper voice testing, or normal hearing.  His service 
records additionally do not demonstrate that he participated 
in combat.  As there is no evidence that the Veteran 
participated in combat, he may not be presumed to have been 
exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) 
(West 2002).  Even if the Veteran was exposed to acoustic 
trauma in service, a nexus between his current bilateral 
hearing loss and the in-service exposure to acoustic trauma 
must be shown.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until December 2004, when the 
Veteran underwent audiological evaluation.  The Veteran at 
that time denied experiencing difficulty hearing but stated 
that his wife complained that he listened to the television 
too loudly.  He reported a history of in-service noise 
exposure, and denied a significant history of post-service 
occupational or recreational noise exposure.  Audiometric 
examination resulted in a diagnosis of severe high frequency 
sensorineural hearing loss.  Significantly, however, the 
audiologist noted that the audiometric examination data could 
not be used for adjudication purposes because compensation 
and pension standards could not be met at that clinic.  
Records dated in January 2005 show that the Veteran was 
fitted for hearing aids.

The Veteran was scheduled for VA audiological examination in 
May 2005.  In April 2005 correspondence, however, the Veteran 
informed the RO that he would not report for the scheduled 
examination, as he deemed the scheduling of the examination 
to be arbitrary, given that he had undergone audiometric 
examination in December 2004 at his local VA clinic.  In June 
2005, the RO denied the Veteran's claim on the basis that 
there was no evidence of record demonstrating that the 
Veteran's hearing loss comported with VA requirements for 
consideration as a disability or that his tinnitus was 
related to service.  The Veteran disagreed with the denial of 
his claims, with specific reference to the denial of his 
claims based upon his failure to report for the scheduled 
examination.  In July 2005, the RO, in response, contacted 
the Veteran to see whether he would be willing to report for 
an examination if a new examination were to be scheduled.  
The Veteran again stated that he would not report for an 
examination if an examination were scheduled.

In this case, while audiological testing in December 2004 
revealed "severe" high frequency bilateral hearing loss, 
the audiologist specifically noted that the audiometric data 
obtained at that time did not comport with VA requirements 
for compensation and pension purposes and that the results of 
that examination were not to be used for adjudication 
purposes.  There is no other evidence of record demonstrating 
that the Veteran's hearing loss meets VA requirements for 
consideration as a disability.  38 C.F.R. § 3.385.  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
addition, the Board notes that where the veteran fails to 
report for a schedule examination in a service connection 
claim, the claim will be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2008).

The Board has examined the evidence of record and finds that 
service connection for bilateral hearing loss is not 
warranted.  Because the Veteran refused to cooperate in 
attending the examination scheduled expressly to determine 
whether his hearing loss met the specific requirements for 
consideration as a disability and was related to his service, 
there is no evidence demonstrating that his hearing loss 
qualifies for service connection.  Hensley v. Brown, 5 Vet. 
App. 155 (1993) (holding that the provisions of 38 C.F.R. § 
3.385 prohibit the award of service connection for hearing 
loss where audiometric test scores are within the established 
limits).  

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the Veteran currently has bilateral hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

With respect to the claim of entitlement to service 
connection for tinnitus, given the length of time between his 
separation from service and the initial record of diagnosis, 
the Veteran is not entitled to service connection for 
tinnitus on a presumptive basis.  Additionally, in view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The evidence of record does not contain 
any competent evidence that relates any current tinnitus to 
the Veteran's service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's tinnitus.  Thus, 
service connection for tinnitus is not warranted.

The Board has considered the Veteran's assertions that his 
tinnitus is related to his service.  However, to the extent 
that the Veteran ascribes his current tinnitus to exposure to 
noise in service, his opinion is not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Furthermore, his 
allegation could not be corroborated because of his refusal 
to report for a scheduled examination.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's tinnitus first manifested many years after 
service and is not related to his active service or any 
incident therein.  The evidence also fails to show that the 
veteran has hearing loss that meets VA criteria to be 
considered a disability, or that any current hearing loss is 
related to the Veteran's service.  As the preponderance of 
the evidence is against the claims for service connection for 
hearing loss and tinnitus, the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and May 
2006; and a rating decision in June 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Finally, VA attempted to provide the Veteran with 
an examination with respect to his claims, but the Veteran 
failed to report for the scheduled examination and informed 
VA that he would not report should another examination be 
scheduled.  In light of his failure to cooperate, the Board 
concludes that a remand for an additional examination would 
serve no purpose.  In sum, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


